DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on November 4, 2021 is acknowledged.  The traversal is on the ground(s) that the restriction will not reduce the workload.  This is not found persuasive because, contrary to the applicant’s argument, in the instant case the restriction was made based on the determination that the group of inventions do not relate to a single general inventive concept rather than that there would be a serious burden on the examiner if restriction is not required, which is one of the criteria for determining if the restriction between two patentably distinct inventions is proper.  Accordingly, the requirement is still deemed proper and is therefore made FINAL.  Claims 11-25 are ready for examination, with claims 26-27 withdrawn from consideration.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature recited in claims 14-16 specifying that the cylindrical first recessed portion and the elongated-hole-shaped second recessed portion have a dimension in a depth direction greater , must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 11-25 is/are objected to because of the following informalities:  
With respect to claim 11, it is suggested that “relevant” used in line 9 of the claim be replaced with “corresponding” for clarity purposes.  Moreover, it is suggested 
	With respect to claim 12, in line 5 of the claim, “the first protruding portion” should read “the columnar first protruding portion” for consistency purposes. 	
With respect to claim 13, in line 6 of the claim “the first protruding portion” should read “the columnar first protruding portion” for consistency purposes.
With respect to claim(s) 14-16, in lines 2 and 6 of the claims, “the first protruding portion” should read “the columnar first protruding portion”, in line 5 of the claims, “the first recessed portion” and “the second recessed portion” should read “the cylindrical first recessed portion” and “the elongated-hole-shaped second recessed portion”; and in line 3 of the claims “relevant” should read “corresponding” for consistency purposes.
With respect to claim(s) 17-19, in lines 1-2 of the claims, “the first protruding portion” should read “the columnar first protruding portion” for consistency purposes.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 11-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 11, in line 11, the claim recites “the one of the plurality of types of power modules” for which there is insufficient antecedent basis.  For the purpose of the examination it will be assumed that the columnar first protruding portion is provided at a first end portion of each of the plurality of types of power modules on a first side thereof on which the control terminals are mounted and the second protruding portion is provided at a second end portion of each of the plurality of types of power modules on a second side thereof opposite from the first end portion in which the columnar first protruding portion is provided. Claims 12-25 which either directly or indirectly depend form claim 11 and which inherit issues of claim 11 are rejected to for similar reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-19 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noriyuki et al.  (JP 2016051878, hereinafter “Noriyuki”, cited on July 1, 2019 IDS, using English translations provided by both the applicant and the examiner) in view of Isomoto (US 2008/0007919, hereinafter “Isomoto”, cited on November 19, 2021 IDS) and Cai et al. (US 2018/0098421, hereinafter “Cai”).
Regarding claim 11, Noriyuki teaches in Figs. 1A-1C, 2, 3A-3B, 4A-4B, 5A-5B and 6A-6B (Figs. 1A-1B and 6A shown below) and related text a power semiconductor device, comprising: 
a plurality of power modules (e.g. 101/101A, Figs. 1A and 6A and pgs. 2 and 7 of the English translation provided by the examiner), to which control terminals (e.g. 8, Figs. 1A and 6A and pg. 7 of the English translation provided by the examiner) are mounted; 
(e.g. 13/31, Figs. 1A and 6A, pgs. 3 and 7 of the English translation provided by the examiner), on which the plurality of types of power modules are to be mounted (e.g. Figs. 1A and 6A; and 
a control substrate (i.e. control board, pg. 7 of the English translation provided by the examiner) having fixing portions, to which the control terminals are to be fixed, formed thereon (i.e. control terminals 8 are disclosed by Noriyuki as being connected to the control board, pg. 7 of the English translation provided by the examiner), 
wherein the plurality of power modules each include a columnar first protruding portion (e.g. 17 on the side of control terminals 8, Figs. 1A and 6A and pgs. 4 and 8 of the English translation provided by the examiner) and a second protruding portion (e.g. 17 on the side of electrodes 7A, 7B, Figs. 1A and 6A and pgs. 4 and 8 of the English translation provided by the examiner), the columnar first protruding portion being provided in an end portion of a relevant one of the plurality of types of power modules on a side thereof on which the control terminals are mounted, the second protruding portion being provided in an end portion of the one of the plurality of types of power modules on an opposite side thereof from the end portion in which the columnar first protruding portion is provided, Patent 
wherein the heat sink has a cylindrical first recessed portion (e.g. 18 on the side of control terminals 8, Figs. 1A and 6A and pg. 5 of the English translation provided by the examiner) corresponding to the columnar first protruding portion (e.g. 17 on the side of control terminals 8, Figs. 1A and 6A), and an hole-shaped second recessed portion (e.g. 18 on the side of electrodes 7A, 7B, Figs. 1A and 6A) (e.g. 17 on the side of electrodes 7A, 7B, Figs. 1A and 6A), wherein the plurality of types of power modules are each mounted on the heat sink so as to be inserted the columnar first protruding portion into the cylindrical first recessed portion and the second protruding portion into the elongated-hole-shaped second recessed portion (e.g. Figs. 1A and 6A).

    PNG
    media_image1.png
    333
    605
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    278
    378
    media_image2.png
    Greyscale



Noriyuki, however, does not explicitly teach that the plurality of power modules are a plurality of types of power modules, and as a result that a positional relationship 
	To begin with, including a plurality of types of power modules in a power semiconductor device would have been obvious to one of ordinary skill in the art as evidences by Isomoto.  Specifically, Isomoto teaches that different power modules (3, Fig. 2 and ¶[0088]) may be used in a device depending on the desired overall functionality of the device (¶¶[0087]-[0088]).
Thus, since the prior art teaches all of the claimed element, using such element would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to include a plurality of types of power modules disclosed by Isomoto in the power semiconductor device disclosed by Noriyuki in order to form a device with desired functionality.  It is noted that when different types of power modules (e.g. power modules with different sizes) as disclosed by Isomoto are used in the power semiconductor device disclosed by Noriyuki Attorney Docket No. a positional relationship between the columnar first protruding portion and the second protruding portion would vary from one type out of the plurality of types of power modules to another type.
Moreover, Cai, in a similar field of endeavor teaches using elongated-hole-shaped recesses (210b, Fig. 2 and ¶[0035]) in place of a circular hole when connecting electronic components on a substrate to a heatsink in order to maximize stress relief during heat transfer between electronic devices and heatsink (¶¶[0028] and [0035]-[0040]).

Regarding claim 12 (11), the combined teaching of Noriyuki, Isomoto and Cai discloses wherein the plurality of types of power modules include a first power module, and a second power module which is a power module of a different type from the type of the first power module, and wherein a first distance from the first protruding portion to the second protruding portion in the first power module differs from a second distance in the second power module corresponding to the first distance (i.e. since the power modules disclosed by the combined teaching of Noriyuki, Isomoto and Cai have different sizes, the first distance would be different from the second distance).
Regarding claim 13 (11), the combined teaching of Noriyuki, Isomoto and Cai discloses wherein the plurality of types of power modules include a first power module, and a third power module which is a different type from the first power module, and wherein a first direction in which the second protruding portion is formed relative to a position at which the first protruding portion is formed in the first power module differs from a second direction in the third power module corresponding to the first direction (i.e. since the power modules disclosed by the combined teaching of Noriyuki, Isomoto and Cai have different sizes which can also be place in different orientations (Cai, Fig. 2), the first direction would be different from the second direction).
Regarding claim(s) 14 (11), 15 (12) and 16 (13), the combined teaching of Noriyuki, Isomoto and Cai was discussed above in the rejections of claims 11, 12 and 13.  Noriyuki, Isomoto and Cai, however, do not explicitly teach that the first protruding portion and the second protruding portion each have a height of 1.5 mm or more from a bottom surface of a relevant one of the plurality of types of power modules and that the first recessed portion and the second recessed portion having a dimension in a depth direction greater than the height of each of the first protruding portion and the second protruding portion.  Nonetheless, selecting the height of the first and second protruding portions to be within the claimed range and of the height of the first and second recessed portion that would satisfy the claimed relationship would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim(s) 17 (11), 18 (12) and 19 (13), the combined teaching of Noriyuki, Isomoto and Cai discloses wherein the first protruding portion and the second protruding portion are each formed from a resin material (Noriyuki, ¶¶[0032] and [0035] of the English translation provided by the applicant) having a softening temperature of 270°C or higher (i.e. since Noriyuki discloses the same material as claimed its softening temperature would be the same as claimed).  
Regarding claim(s) 23 (11), 24 (12) and 25 (13), the combined teaching of Noriyuki, Isomoto and Cai discloses wherein the plurality of types of power modules are each fixed to the heat sink by a fixing layer (e.g. 12, Fig. 1C and ¶[0021] of the English translation provided by the applicant) formed from a solder material having a bulk form (Noriyuki, ¶¶[0021]-[0022] of the English translation provided by the applicant).

Claim(s) 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noriyuki, Isomoto and Cai as applied to claim(s) 11, 12 and 13 above, and further in view of Keita et al. (JP 2014-236191, hereinafter “Keita”, cited on July 1, 2019 IDS, using English translations provided by both the applicant and the examiner).
Regarding claims 20 (11), 21 (12) and 22 (13), the combined teaching of Noriyuki, Isomoto and Cai was discussed above in the rejections of claims 11, 12 and 13.  Noriyuki, Isomoto and Cai, however, do not explicitly teach that the control substrate includes a guide member configured to guide the control terminals to the fixing portions. 
Keita, in a similar field of endeavor, teaches in Figs. 3(a)-3(b) and related text, a guiding member (440, Figs. 3(a)-3(b), ¶¶[0020]-[0021] of the English translation provided by the applicant and pg. 3 of the English translation provided by the examiner) configured to guide electrode terminal (i.e. control terminal, 12, Fig. 3(b), pg. 3) of a semiconductor module (10, Fig. 3(a) and pg. 1 of the English translation provided by the examiner) into the fixing portions (i.e. through hole 20x, Fig. 3(b) and pg. 3) of a substrate (20, Fig. 3(a) and pg. 1 of the English translation provided by the examiner) in order to facilitate the insertion of the electrode terminal into the through hole.
Thus, since the prior art teaches all of the claimed element, using such element would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to include the guide member disclosed by Keita configured to guide the control terminals to the fixing portions of the control substrate in order to facilitate the insertion of the electrode terminal into the through hole when connecting the control substrate to the semiconductor module. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        1/27/2022